Citation Nr: 1226274	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from March 1944 to May 1946 and from August 1946 to December 1963.  The Veteran died in July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant withdrew her request for a personal hearing in December 2009.  The case was remanded for additional development in March 2011.  The requested development has been substantially completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the appeal was obtained.

2.  The Veteran died in July 2008 as a result of liver failure due to cryptogenic cirrhosis and other significant conditions contributing to death including diabetes mellitus.  

3.  A disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of a service-connected disability nor any established event, injury, or disease during active service.

4.  A total service-connected disability rating was not in affect for 10 years at the time of the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for 10 years prior to his death.


CONCLUSION OF LAW

The criteria for DIC, to include under the provisions of 38 U.S.C.A. § 1318, have not been met.  38 U.S.C.A. §§ 1310, 1318 (West 2002); 38 C.F.R. §§ 3.22, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the appellant in letters dated in September 2008 and March 2011.  The issue on appeal was readjudicated in a March 2012 supplemental statement of the case.  These VCAA letters notified the appellant of VA's responsibilities in obtaining information to assist in completing her claim and identified her duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  The Board finds that the March 2011 VCAA letter substantially satisfied these provisions and all applicable provisions of 38 U.S.C.A. § 5103(a).  

At the time of his death the Veteran had established service connection for bilateral hearing loss (50 percent from April 27, 1995, and 70 percent from June 17, 2004), posttraumatic stress disorder (PTSD) (30 percent from April 27, 1995), and for tinnitus (10 percent from April 27, 1995).  The record shows the appellant was adequately informed in March 2011 about the information and evidence not of record that was necessary to substantiate her claim, the information and evidence VA would seek to provide, and the information and evidence she was expected to provide.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The record shows VA efforts to obtain copies of any existing VA treatment records dated from April 1995 to December 2004 were unsuccessful and that VA Medical Center reports dated in December 2011 and February 2012 indicate there were no existing records for this date range.  The appellant was notified of the unsuccessful efforts to obtain these records and, in essence, requested to provide additional information in support of her claim.  The appellant has not stated nor is there any indication based upon a review of the available record that records pertinent to the present claim actually exist.  Therefore, the Board finds that further attempts to obtain additional evidence would be futile.  
The Board further finds that there is no competent evidence indicating the Veteran's cause of death was related to an established event, injury, or disease in service or service-connected disability and that the available medical evidence is sufficient for an adequate determination.  Although the appellant asserted that the Veteran developed cirrhosis as a result of alcohol use and that he used alcohol to treat his service-connected PTSD, the medical evidence of record shows the Veteran died of cryptogenic cirrhosis and that diagnoses provided during his lifetime were nonalcoholic steatohepatitis.  The medical records also show the Veteran reported he had not used alcohol since 1966, many years before service connection was established for PTSD.  Based upon the available medical evidence there is no reasonable possibility that additional development could assist the appellant in substantiating her service connection cause of death claim.  In Wood v. Peake, 520 F.3d 1345, 1348 (Fed.Cir.2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that DIC claims should be analyzed under section 5103A(a) as part of VA's duty to assist.  It was noted that this section "excuses VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Id. at 1348.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

DIC Claim

I.  Entitlement Based Upon a Service-Connected Cause of Death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

VA compensation, generally, may not be paid if a claimed disability was the result of a veteran's own willful misconduct or his/her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  The Federal Circuit has held, however, that 38 U.S.C. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In other words, that compensation for an alcohol or drug abuse disability secondary to a service-connected disability is not precluded, nor use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The term 'primary' was defined as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).

The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit also held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, Veteran died in July 2008 as a result of liver failure due to cryptogenic cirrhosis and other significant conditions contributing to death including diabetes mellitus.  In statements in support of her claim the appellant asserted that the cirrhosis which eventually caused the Veteran's death was due to alcoholism as a result of his PTSD.  She also noted that she had not been in relationship with him during his military service, but that she had been with him over the last 25 years of his life.  

VA treatment records indicate a diagnosis of nonalcoholic steatohepatitis was provided in February 2005 and that the Veteran's diabetes mellitus had its onset in approximately 1993.  Records also show the Veteran reported he had not used alcohol since 1966.

A March 2009 private medical opinion noted records showed the Veteran quit using alcohol in 1965 and indicated he drank heavily for most of his military career.  He noted that it appeared that during the 1980's he had fatty liver disease, a pre-cirrhotic stage.  The physician stated that "[w]hile I cannot say for certain why [the Veteran] did drink heavily in service, I can say that more likely than not, his heavy use of alcohol while in the service did contribute to his cirrhosis and eventual demise."

Based upon the evidence of record, the Board finds that a disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of a service-connected disability nor any established event, injury, or disease during active service.  His death certificate shows he died as a result of liver failure due to cryptogenic cirrhosis.  Cryptogenic is another word for idiopathic, which means "of unknown cause or spontaneous origin."  Dorland's Illustrated Medical Dictionary 447, 925 (31st ed. 2007).  VA records also described his cirrhosis as a nonalcoholic steatohepatitis.  

Although the March 2009 private medical opinion stated the Veteran's heavy use of alcohol in service had contributed to his cirrhosis and eventual demise, it was noted it could not be stated for certain why he drank.  The Board notes that VA law precludes compensation for primary alcohol abuse disabilities and secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  See Allen, 237 F.3d 1368.  There is no evidence that the Veteran had liver, cirrhosis, or diabetes mellitus related problems during active service and these disorders are not shown by competent evidence to have developed either as a result of service or a service-connected disability.  

While the appellant is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, her statements are, in essence, conclusory assertions of a nexus between the causes of the Veteran's death and his service-connected PTSD.  Her statements may also be construed as asserting that the Veteran's PTSD was manifest during active service and that his alcohol use during service was secondary to PTSD.  As the questions of a relationship to service for these matters involve complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the appellant's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

As a layperson without appropriate medical training and expertise the appellant is not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability or a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Board finds that her claim for entitlement to DIC based upon a service-connected cause of the Veteran's death must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

II.  Entitlement Based Upon a Total Disability Rating.

VA law provides that a surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2011).  The phrase "entitled to receive" includes situations where a veteran would have been rated totally disabling but for clear and unmistakable error (CUE) by VA in a decision on a claim filed during the veteran's lifetime or where additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. § 3.156(c).  38 C.F.R. § 3.22(b).  

In this case, the appellant's claim was received by VA in August 2008.  VA records show that at the time of the Veteran's death in July 2008 service connection had been established for bilateral hearing loss (50 percent from April 27, 1995, and 70 percent from June 17, 2004), PTSD (30 percent from April 27, 1995), and for tinnitus (10 percent from April 27, 1995).  A combined 70 percent rating was in effect from April 27, 1995; an 80 percent combined rating was in effect from June 17, 2004.  A total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was established effective from June 17, 2004.  

A December 2009 statement in support of the claim, in essence, expressed disagreement with the December 2004 rating decision which established an effective date for a TDIU as June 17, 2004.  It was noted that the December 2004 decision found CUE in the October 1995 rating decision denying service connection for bilateral hearing loss and established ratings of 50 percent from April 27, 1995, and 70 percent from June 17, 2004.  It was further noted that the 1995 VA examination reports did not indicate the Veteran stopped working in 1986 because of his service-connected disabilities, but that "[a]n effective date for TDIU could be justified from 1995."  An earlier effective date for the award of a TDIU was requested based upon CUE in the prior rating decisions.  A subsequent statement reiterated this claim.  

VA medical records show that on VA authorized audiological evaluation in August 1995, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
55
65
70
53
LEFT
25
80
90
100
74

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 48 percent in the left ear.  No opinion or comments were provided as to the occupational affects of this disability.  

VA PTSD examination dated in August 1995 included a diagnosis of PTSD with depression.  His incapacity was identified as moderate.  It was noted that the Veteran reported he had been successful in his own business as a metal finisher for 19 years and that he retired at age 59.  

On VA PTSD examination in November 2004 the Veteran reported he had stopped working in 1986 because he was "tired of it" and "didn't have the gumption to work."  The examiner provided a diagnosis of chronic PTSD and noted its current intensity was mild to moderate with impairment primarily of mood and ability to work.  

VA regulations applicable at the time of the October 1995 rating decision provided that evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the ratings schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1995).

VA's Schedule for Rating Disabilities (Ratings Schedule) provided a 10 percent disability rating for tinnitus which was persistent as a symptom of head injury, concussion or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1995).

The Rating Schedule provided a 30 percent disability rating for PTSD with evidence of definite impairment of social and industrial adaptability and a 50 percent disability rating with evidence of a considerable impairment of social and industrial adaptability.  A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people was severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted if the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or where the PTSD resulted in a demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic Disorders (1995).  The former criteria for a 100 percent rating were separate and independent bases for granting a 100 percent rating.  Id., see Johnson  v. Brown, 7 Vet. App. 95, 97 (1994).  In cases in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precluded a veteran from securing or following a substantially gainful occupation, the mental disorder was to be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1995). (The foregoing provision was removed from 38 C.F.R. § 4.16 effective November 7, 1996.  See 61 Fed. Reg. 52,695, 52,700 (Oct. 8, 1996)).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited VA to "construe" the term "definite" in a manner that would qualify the degree of impairment for purposes of meeting the statutory requirement to articulate "reasons or bases" for its decision.  In a precedent opinion, VA's General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).

In 1995, 38 C.F.R. § 4.16(a) provided for a total rating for individuals who met certain minimum schedular evaluations for service-connected disability or disabilities, and who also presented evidence that they were unable to secure or follow a substantially gainful occupation as a result of that service-connected disability or disabilities.  Specifically, total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (1995). In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (1995).

The Court has held that a claim for unemployability compensation was, in essence, an application for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The Court has also held that a total rating based upon individual unemployability was merely an alternate way to obtain a total disability rating without being rated 100 percent disabled under VA's Schedule for Rating Disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  

In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc). 

The Court has held that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application.  See Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  The Court has also held that under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Based upon the evidence of record, the Board finds that a total rating was not in effect for 10 years prior to the Veteran's death and there is no indication that he was otherwise entitled to receive a total rating for the 10 years prior to his death under applicable VA law because of CUE in a prior determination.  The evidence shows the Veteran last served on active duty in December 1963 and that he was not a former prisoner of war.  There is no evidence he submitted a timely notice of disagreement as to the remaining issues decided in October 1995 or as to the effective dates assigned in the December 2004 rating decision.  The Board finds that the assigned disability ratings for the Veteran's service-connected bilateral hearing loss of 50 percent from April 27, 1995, for PTSD of 30 percent from April 27, 1995, and for tinnitus of 10 percent from April 27, 1995, and the assigned effective from June 17, 2004, are not shown to have been clearly and unmistakably erroneous based upon the evidence of record and applicable law at the time of the October 1995 and December 2004 rating decisions.  

Further, to the extent that the Veteran met the schedular criteria for TDIU effective from April 1995 (at least one disability rated 40 percent with a combined disability rating of 70 percent), the Court has held that when VA is considering an increased rating claim from a veteran whose schedular rating meets the minimum criteria of section 4.16(a) and there is evidence of current service-connected unemployability in the claimant's claims file or under VA control, evaluation of that rating increase must also include an evaluation of a reasonably raised claim for a total rating based on individual unemployability due to service-connected disability.  Norris v. West, 12 Vet. App. at 420.  In fact, however, in the December 2004 rating decision, the RO did consider the Veteran's claim for a TDIU and clearly determined that while the Veteran met the schedular criteria for TDIU prior to June 2004, there was no indication of "service-connected unemployability" in the Veteran's file or under VA control prior to 2004.  Essentially, the RO found that the most recent VA examination at the time of the rating decision showed profound hearing loss and that it was clear that gainful employment was not possible.  From a review of the relevant evidence, the Board notes that the evidence of record prior to June 17, 2004, does not demonstrate the Veteran was unemployable as a result of his service-connected disabilities.  In fact, the August 1995 VA examination report specifically noted he had been successful in his own business as a metal finisher for 19 years and that he retired at age 59.  The appellant's assertions in this case with regard to CUE in the December 2004 decision awarding a TDIU from June 2004 are essentially tantamount to mere disagreement as to how the facts were weighed or evaluated by the RO at that time.  As noted above, CUE is more than a simple disagreement as to how the facts were weighed or evaluated.  Thus, in the absence of CUE in a prior decision, there is no basis in VA law to allow the benefits sought as to this specific matter.  Therefore, entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 must be denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to DIC, to include under the provisions of 38 U.S.C.A. § 1318, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


